Citation Nr: 1105889	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-30 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle sprain. 
 
2.  Entitlement to service connection for left ear hearing loss 
disability. 
 
3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus. 
 
4.  Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 
1995, and from June 1996 to March 1997.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a March 2007 rating 
decision of the VA Regional Office (RO) in Waco, Texas that 
granted service connection for tinnitus and right ear hearing 
loss disability, each 10 percent disabling.  The appellant 
appeals for higher initial ratings.  Service connection was 
denied for left ear hearing loss disability and right ankle 
sprain from which the Veteran has also filed a timely appeal.  

Following review of the record, the issues of entitlement to 
service connection for left ear hearing loss and residuals of 
right ankle sprain, and an evaluation in excess of 10 percent for 
right ear hearing loss disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Tinnitus is assigned a 10 percent disability rating; the maximum 
evaluation authorized under 38 C.F.R. § 4.87 Diagnostic Code 6260 
(2010).


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to higher initial rating 
for service-connected tinnitus.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice requirements of the VCAA apply to all 
elements of a claim for a higher rating including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this instance, VCAA notice is not required as to the claim of 
a rating in excess of 10 percent for tinnitus.  This is because 
the issue involves a claim that cannot be substantiated as a 
matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).



Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities that is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

Recurrent tinnitus is assigned a 10 percent rating.  Under Note 
(2), only a single evaluation may be assigned for recurrent 
tinnitus, whether the sound is perceived in one ear, both ears, 
or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260.

Factual Background and Legal Analysis

Service connection for tinnitus was established in March 2007 and 
the RO appropriately assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  The Veteran 
appeals the assignment of the 10 percent rating. 

Historically, Diagnostic Code 6260 was revised effective June 13, 
2003 to clarify existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head. 38 
C.F.R. § 4.87, DC 6260, Note 2 (2010).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court of 
Appeals for Veterans Claims (Court) reversed a Board decision 
which found that under pre-June 2003 regulations, no more than a 
single 10 percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that prior 
to 1999 and June 13, 2003, versions of Diagnostic Code 6260 
required that VA assign dual 10 percent ratings for tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the U.S. Court of 
Appeals for the Federal Circuit.  Subsequently, the Federal 
Circuit reversed the Veterans Court's decision in Smith, and 
affirmed VA's longstanding interpretation of DC 6260 as 
authorizing only a single 10 percent rating for tinnitus, whether 
perceived as unilaterally or bilaterally. Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  Citing the U.S. Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations is entitled to substantial 
deference by the courts as long as that interpretation is not 
plainly erroneous or inconsistent with the regulations. Id. at 
1349-50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 is 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Veterans Court had erred in 
not deferring to VA's interpretation.

In view of the foregoing, Diagnostic Code 6260 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  The 
Veteran has been assigned the maximum schedular rating available 
for tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260.  Therefore, 
the claim for an evaluation in excess of 10 percent for service-
connected tinnitus must be denied.  As the disposition of such is 
premised on the law, the claim must be denied based on a lack of 
entitlement under the law. See Sabonis, supra.


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran asserts that he has left ear hearing loss disability 
as the result of excessive noise exposure in service for which 
service connection should be granted.  He also contends that 
service-connected right ear hearing loss is more severely 
disabling than currently rated.  



While in service, Hearing Conservation Data disclosed the 
following decibel losses for the left ear in April and May 1995, 
respectively:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT






LEFT
10
05
15
15
25
40





HERTZ




500
1000
2000
3000
4000
6000
RIGHT






LEFT
00
05
05
15
20
25


Post service, the Veteran served in the Air Force National Guard.  
He was afforded an audiograms in March and June 2003, 
respectively, that disclosed the following:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT






LEFT
10
05
10
30
30
40




HERTZ




500
1000
2000
3000
4000
6000
RIGHT






LEFT
05
10
10
20
30
35

On the latter evaluation, the examiner's comments noted bilateral 
4000 - 8000 Hertz hearing loss.



A subsequent audiometric evaluation in May 2006 revealed these 
puretone thresholds in the left ear.




HERTZ




500
1000
2000
3000
4000
6000
RIGHT






LEFT
10
05
10
35
40
40

When examined in March 2007 for VA compensation and pension 
purposes, the following puretone threshold decibel losses in 
decibels were shown.




HERTZ




500
1000
2000
3000
4000
6000
RIGHT






LEFT
15
15
25
25
25
50

Speech discrimination was 100 percent.  The examiner stated that 
hearing was within normal limits from 250 - 4000 Hertz but that 
the Veteran had a moderately severe sensorineural hearing loss 
from 6000 - 8000 Hertz.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2010).  

The 2007 VA audiogram report thus indicates that the Veteran did 
not have hearing loss disability by VA standards in the left ear.  
However, in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the 
Court of Appeals for Veterans Claims (Court) observed that the 
threshold for normal hearing was from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  In 
this instance, the Board notes that the Veteran's service 
treatment records reveal that he was afforded a number of 
reference audiograms that disclosed decibel losses of up to 35 at 
that 4000-Hertz frequency in the left ear.  Consistently elevated 
puretone thresholds at 6000 Hertz, to include on VA examination 
in March 2007, also suggest some hearing impairment.  The Board 
also observes that the Air Force National Guard audiogram report 
in May 2006 reflects a 40-decibel loss at the 4000-Hertz 
frequency in the left ear that was not replicated when examined 
for VA compensation purposes less than one year later.

The Board thus finds that given evidence of some degree of left 
ear hearing impairment in service and thereafter, as well as the 
discrepant audiometric findings relatively close in time between 
the 2006 and 2007, a hearing status update is appropriate.  
Accordingly, the Veteran should be scheduled for a current VA 
audiology evaluation, to include audiometric testing. 

Additionally, the Veteran maintains that he sustained injury to 
the right ankle in service and has residuals thereof for which 
service connection is warranted.  Review of service treatment 
records reflects that he was seen in October 1992 for complaints 
of right ankle pain after a twisting injury while running.  
Symptoms included ecchymosis, edema, limitation of motion, and 
effusion.  Second-degree ankle sprain was diagnosed.  The Veteran 
has not had a VA examination with respect to this claimed 
condition. 

Under the circumstances, the Board is of the opinion that the 
Veteran should be afforded a VA examination for the right ankle.  
The Court of Appeals for Veterans Claims (Court) held in McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006) that under the VCAA, VA 
is obligated to provide an examination where the record contains 
competent evidence that the claimant has a current disability, 
the record indicates that a disability or signs or symptoms of 
disability might be associated with active service, and the 
record does not contain sufficient information to make a decision 
on a claim.  The threshold for getting an examination under the 
VCAA is low. McLendon;U.S.C.A. § 5103A.



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiology examination, to include an 
audiometric evaluation.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
appellant currently has left ear hearing 
loss by VA standards.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he has residual right ankle 
disability related to service.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
and studies should be performed and 
clinical findings should be reported in 
detail.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the appellant has 
current right ankle residuals related to 
sprain in service, or whether any current 
disability found is more likely of post 
service onset and unrelated to active 
duty.  The examination report must include 
a complete rationale for the opinion and 
conclusion reached.  

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If a 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


